[Cite as State v. Lammers, 2021-Ohio-1518.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

 CITY OF OAKWOOD                                    :
                                                    :
         Plaintiff-Appellee                         :   Appellate Case No. 28853
                                                    :
 v.                                                 :   Trial Court Case No. TRD1901620
                                                    :
 GRETCHEN LAMMERS                                   :   (Criminal Appeal from
                                                    :   Municipal Court)
         Defendant-Appellant                        :
                                                    :

                                               ...........

                                              OPINION

                             Rendered on the 30th day of April, 2021.

                                               ...........

ROBERT F. JACQUES, Atty. Reg. No. 0075142, City of Oakwood Prosecutor’s Office,
30 Park Avenue, Dayton, Ohio 45419
      Attorney for Plaintiff-Appellee

JOHN K. LIMOLI, Atty. Reg. No. 0058551, 1402 Sunset Drive, Fairborn, Ohio 45324
     Attorney for Defendant-Appellant

                                              .............

EPLEY, J.
                                                                                            -2-




         {¶ 1} Defendant-Appellant Gretchen Lammers was convicted on her proposed no

contest plea to attempted leaving the scene of an accident, a misdemeanor of the second

degree. The trial court imposed a fine of $750 and court costs.

         {¶ 2} Lammers appeals from her conviction, claiming that (1) the prosecutor’s

statement of facts was insufficient to support her conviction, (2) her attorney rendered

ineffective assistance by failing to assert that her speedy trial rights had been violated,

and (3) the trial court erred in finding her guilty because she neither had a trial nor entered

a no contest plea. The City of Oakwood concedes error as to Lammers’ third claim, and

it acknowledges that Lammers’ first claim is rendered moot as a result. We agree with

the City’s assessment and further conclude that Lammers’ second claim has merit. For

the following reasons, the trial court’s judgment of conviction will be vacated.

                             I. Facts and Procedural History

         {¶ 3} Shortly after 9:00 p.m. on October 6, 2019, Lammers crashed her vehicle on

West Schantz Avenue in Oakwood. Lammers walked away, but did not go very far

before she was stopped by University of Dayton police officers, who returned her to the

scene. Lammers seemed disoriented, and it was not clear that she intended to leave the

scene.

         {¶ 4} After an investigation, Oakwood police officers issued citations for leaving

the scene of an accident (also called failure to stop), in violation of Oakwood Codified

Ordinances 335.12, a misdemeanor of the first degree; driving under suspension, in

violation of Oakwood Codified Ordinances 335.072, an unclassified misdemeanor; failure

to control, in violation of Oakwood Codified Ordinances 331.34, a minor misdemeanor;
                                                                                     -3-


and operating a motor vehicle without a valid license, in violation of Oakwood Codified

Ordinances 335.01, an unclassified misdemeanor. The summons for theses offenses

was served on Lammers on October 11, 2019, and the traffic citations were filed in the

municipal court four days later, on October 15.

        {¶ 5} Lammers also was charged in Oakwood Municipal Court under a different

case number with two felony counts of operating a vehicle while under the influence of

drugs or alcohol, in violation of R.C. 4511.19, arising from the same incident. State v.

Lammers, Oakwood M.C. No. 19 CRA 73.

        {¶ 6} The traffic citations summoned Lammers to appear in Oakwood Municipal

Court on October 17, but she failed to appear. The trial court issued a bench warrant

and set bond at $1,500. Lammers was arrested by Kettering police officers later that

day, and she appeared for arraignment from the Montgomery County Jail. Lammers

pled not guilty to each of the charges. The trial court scheduled a preliminary hearing

for October 25 and a pretrial conference for November 7, 2019. The court also set a

blanket bond for both the misdemeanor and felony OVI cases. Lammers did not post

bond.

        {¶ 7} Lammers was indicted on the two felony OVI charges, and the State’s

prosecution of those offenses proceeded in the Montgomery County Court of Common

Pleas. State v. Lammers, Montgomery C.P. No. 2019-CR-3355.           The misdemeanor

charges brought by the City continued in Oakwood Municipal Court. Lammers remained

in jail on the pending misdemeanor charges.

        {¶ 8} On November 7, 2019, the Oakwood prosecutor filed a document

summarizing the results of the pretrial conference held that day. The prosecutor asked
                                                                                      -4-


that a second pretrial conference be scheduled for the following reason: “30 days out.

Court still appointing counsel on related felonies, case not ripe for PT yet.” The record

suggests that Lammers was represented by an assistant public defender, but it is unclear

when counsel was appointed; defense counsel did not sign the prosecutor’s pretrial

results document.

       {¶ 9} Five days later, on November 12, the trial court filed an entry, stating “at

request of Defendant, 60 day extension. Second PTC [pretrial conference] to be set.”

Later that day, the court scheduled the second pretrial conference for January 9, 2020.

       {¶ 10} On December 10, 2019, Lammers was convicted on one OVI count, a

fourth-degree felony, in Case No. 2019-CR-3355. The common pleas court imposed up

to five years of community control with conditions that included serving 60 days in jail

(with 54 days of jail time credit) and completion of the Secure Transitional Offender

Program (STOP), a 30- to 90-day secure residential drug and alcohol intervention

program.

       {¶ 11} On December 12, 2019, the trial court received correspondence from Terri

Hawk, Manager of Transitional Programs, Montgomery County Division of Criminal

Justice Services/STOP, asking the municipal court to consider releasing Lammers from

jail to STOP. The correspondence informed the trial court that Lammers had received

community control in her felony OVI case (Case No. 2019-CR-3355) with the condition

that she enter and successfully complete STOP, in lieu of a 180-day community

residential sanction in jail.

       {¶ 12} The trial court granted the request. The court amended Lammers’ bond to

provide her release from the jail to the Montgomery County Sheriff for transportation to
                                                                                        -5-


STOP, and it ordered that Lammers be returned to the jail upon her completion of the

program. The trial court also continued the January 9, 2020 pretrial conference and

indicated that the conference would be rescheduled upon notification of Lammers’

completion of STOP.

        {¶ 13} In March 2020, the trial court scheduled the pretrial conference for May 14,

2020. A week later, a public defender filed a notice of appearance as trial counsel for

Lammers.

        {¶ 14} On May 14, 2020, the prosecutor filed a document summarizing the results

of the May 14 pretrial conference. He indicated that the parties had agreed to a plea to

the charge of leaving the scene, a misdemeanor of the first degree, with the remaining

counts being dismissed. The entry further stated that defense counsel would fax a time

waiver and that disposition would be set for late June or early July, because Lammers

would be in the STOP program through mid-June. Lammers signed a waiver of her

speedy trial rights, and that document was filed on May 14, 2020. Defense counsel also

completed and signed a “time waiver” for Lammers and filed that document on May 18,

2020.

        {¶ 15} Another pretrial conference was held on June 18, 2020. The prosecutor’s

“Pre Trial Results” summary stated that the parties had agreed to a no contest plea to an

amended charge of attempted leaving the scene, a misdemeanor of the second degree.

The document noted that the prosecutor would need to state the circumstances of the

offense on the record at the plea hearing.

        {¶ 16} The same day (June 18), following the pretrial conference, the trial court

held a plea hearing. The court expressed its understanding that Lammers would be
                                                                                          -6-


entering a no contest plea to attempted leaving the scene, a second-degree

misdemeanor. After a short pause while waiting for the prosecutor to appear, the court

told Lammers that she faced a maximum sentence of 90 days in jail, a $750 fine, and a

period of supervision. The court asked Lammers if she understood that she would not

have a trial, and Lammers responded that she did. The trial court next asked defense

counsel if he believed that Lammers understood the nature of the plea agreement and

was prepared to accept it. Defense counsel replied, “Yes.”

       {¶ 17} The court then asked the prosecutor to provide a statement of the facts,

which he did. After the prosecutor completed his statement, defense counsel told the

court that Lammers had served 60 days in jail, attended the STOP program for 50 days,

was in aftercare, and was sober. Lammers clarified that she had been sober for 8

months and three days. The trial court congratulated Lammers, noted that Lammers had

not had a valid license since 2009, and told her that it would “accept her guilty plea.” The

court dismissed the remaining charges and imposed a $750 fine and court costs.

       {¶ 18} Lammers appeals from her conviction, raising three assignments of error.

                             II. Defects in the Plea Hearing

       {¶ 19} Lammers asserts that her plea hearing was defective in two respects. In

her first assignment of error, she claims that the prosecutor’s statement of the facts was

insufficient to support a finding of guilt. In her third assignment of error, she claims that

the trial court erred in convicting her, because she did not enter a plea or have a trial.

The City concedes error as to the third assignment of error and argues that the first

assignment of error is moot. We agree.

       {¶ 20} “A judge’s duty to a defendant before accepting his [or her] guilty or no
                                                                                              -7-


contest plea is graduated according to the seriousness of the crime with which the

defendant is charged.” State v. Watkins, 99 Ohio St.3d 12, 2003-Ohio-2419, 788 N.E.2d

635, ¶ 25. Here, the parties agreed to a reduced charge of attempted leaving the scene,

a misdemeanor of the second degree. Lammers thus faced a maximum possible jail

sentence of 90 days in jail and a fine of $750. See Oakwood Codified Ordinances

303.99(b). Lammers’ offense was a “petty offense,” which means “an offense for which

the penalty prescribed by law includes confinement for six months or less.” Traf.R. 2(D).

       {¶ 21} When a defendant enters a guilty or no contest plea in a traffic misdemeanor

case involving a petty offense, the plea is governed by Traf.R. 10(D), which provides:

       In misdemeanor cases involving petty offenses, except those processed in

       a traffic violations bureau, the court may refuse to accept a plea of guilty or

       no contest and shall not accept such pleas without first informing the

       defendant of the effect of the plea of guilty, no contest, and not guilty. This

       information may be presented by general orientation or pronouncement.

       The counsel provisions of Criminal Rule 44(B), (C) and (D) apply to this

       subdivision.

Accord Crim.R. 11(E) (“In misdemeanor cases involving petty offenses the court may

refuse to accept a plea of guilty or no contest, and shall not accept such pleas without

first informing the defendant of the effect of the plea of guilty, no contest, and not guilty.”).

       {¶ 22} Traf.R. 10(B), which defines “the effect of guilty or no contest pleas,” states

that “[t]he plea of no contest is not an admission of defendant’s guilt, but is an admission

of the truth of the facts alleged in the complaint and such plea or admission shall not be

used against the defendant in any subsequent civil or criminal proceeding.” Traf.R.
                                                                                          -8-


10(B)(2); see also Crim.R. 11(B)(2), which is identical to Traf.R. 10(B)(2).

       {¶ 23} Misdemeanor pleas are also governed by R.C. 2937.07. With respect to

no contest pleas, that statute reads:

       A plea to a misdemeanor offense of “no contest” or words of similar import

       shall constitute an admission of the truth of the facts alleged in the complaint

       and that the judge or magistrate may make a finding of guilty or not guilty

       from the explanation of the circumstances of the offense. * * * If a finding of

       guilty is made, the judge or magistrate shall impose the sentence or

       continue the case for sentencing accordingly. A plea of “no contest” or

       words of similar import shall not be construed as an admission of any fact

       at issue in the criminal charge in any subsequent civil or criminal action or

       proceeding.

       {¶ 24} The government bears the burden of ensuring that an explanation of

circumstances appears on the record before a conviction is entered. State v. Schornak,

2015-Ohio-3383, 41 N.E.3d 168, ¶ 8 (2d Dist.). However, it is immaterial who actually

states the explanation on the record. Id. Regardless of who states the explanation of

circumstances, the record must affirmatively demonstrate that a sufficient explanation of

circumstances was made. Id.; Centerville v. Nagle, 2d Dist. Montgomery No. 28639,

2020-Ohio-2849.

       {¶ 25} In this case, the trial court began the plea hearing by confirming with

defense counsel that the parties had reached an agreement whereby Lammers would

plead no contest to attempted leaving the scene, a misdemeanor of the second degree.

The court informed Lammers of the maximum sentence that she faced and asked her if
                                                                                         -9-


she understood that she would not have a trial. The trial court asked defense counsel,

not Lammers, if Lammers understood the nature of the plea and was prepared to accept

it. The court did not inform Lammers of the effect of a no contest plea, as required by

Traf.R. 10(D). Moreover, the trial court did not ask Lammers if she wished to enter a no

contest plea, and Lammers did not tell the trial court that she wanted to do so. The trial

court thus erred in finding Lammers guilty on a no contest plea to attempted leaving the

scene of an accident. In light of this conclusion, any error in the trial court’s finding of

guilt based on the prosecutor’s explanation of the circumstances is moot.

       {¶ 26} Lammer’s third assignment of error is sustained. Her first assignment of

error is overruled as moot.

                        III. Ineffective Assistance/Speedy Trial

       {¶ 27} In her second assignment of error, Lammers claims that her trial counsel

rendered ineffective assistance by failing to move for dismissal of the charges on speedy

trial grounds.

       {¶ 28} To establish ineffective assistance of counsel, a defendant must

demonstrate both that trial counsel’s conduct fell below an objective standard of

reasonableness and that the errors were serious enough to create a reasonable

probability that, but for the errors, the outcome of the case would have been different.

See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984);

State v. Bradley, 42 Ohio St.3d 136, 141-142, 538 N.E.2d 373 (1989). Hindsight is not

permitted to distort the assessment of what was reasonable in light of counsel’s

perspective at the time, and a debatable decision concerning trial strategy cannot form

the basis of a finding of ineffective assistance of counsel. State v. Cook, 65 Ohio St.3d
                                                                                         -10-


516, 524-525, 605 N.E.2d 70 (1992); State v. Fields, 2017-Ohio-400, 84 N.E.3d 193,

¶ 38 (2d Dist.). Trial counsel is also entitled to a strong presumption that his or her

conduct falls within the wide range of reasonable assistance. Strickland at 689.

       {¶ 29} The right to a speedy trial is guaranteed by the Sixth Amendment to the

United States Constitution and Article I, Section 10 of the Ohio Constitution. Ohio’s

speedy trial statute, R.C. 2945.71, “was implemented to incorporate the constitutional

protection of the right to a speedy trial.” Brecksville v. Cook, 75 Ohio St.3d 53, 55, 661

N.E.2d 706 (1996). Accordingly, the speedy trial statutes must be strictly construed

against the government. Id.

       {¶ 30} R.C. 2945.71 designates specific time requirements for the government to

bring an accused to trial. A person charged with a first-degree misdemeanor must be

brought to trial within 90 days after the person’s arrest or service of summons. R.C.

2945.71(B)(2).    When charges of different degrees arise out of the same act or

transaction, the defendant “shall be brought to trial on all of the charges within the time

period required for the highest degree of offense charged.” R.C. 2945.71(D). When a

defendant enters a plea, rather than proceeds to trial, the plea hearing must occur within

the speedy trial deadline. See State v. Madden, 10th Dist. Franklin No. 04AP-1228,

2005-Ohio-4281, ¶ 28.

       {¶ 31} Each day during which the accused is held in jail in lieu of bail on the

pending charge is counted as three days. R.C. 2945.71(E). “When multiple charges

arise from a criminal incident and share a common litigation history, pretrial incarceration

on the multiple charges constitutes incarceration on the ‘pending charge’ for the purposes

of the triple-count provision of the speedy-trial statute, R.C. 2945.71(E).” State v. Parker,
                                                                                          -11-


113 Ohio St.3d 207, 2007-Ohio-1534, 863 N.E.2d 1032, paragraph one of the syllabus.

“Criminal charges arising out of the same criminal incident and brought simultaneously

will always be deemed to have a ‘common litigation history’ for the purposes of

establishing incarceration solely on the ‘pending charge’ within the meaning of R.C.

2945.71(E), even if they are prosecuted in separate jurisdictions.” Id. at paragraph two

of the syllabus.

       {¶ 32} A defendant can establish a prima facie case for a speedy trial violation by

demonstrating that the trial was held past the time limit set by statute for the crime with

which the defendant is charged. State v. Gray, 2d Dist. Montgomery No. 20980, 2007-

Ohio-4549, ¶ 15. “If the defendant can make this showing, the burden shifts to the State

to establish that some exception[s] applied to toll the time and to make the trial timely. If

the State does not meet its burden, the defendant must be discharged. R.C. 2945.73.”

Id.

       {¶ 33} The time within which a defendant must be brought to trial may be extended

only for the reasons specifically enumerated in R.C. 2945.72. State v. Brewer, 2d Dist.

Montgomery Nos. 22159, 22160, 2008-Ohio-2715, ¶ 37, citing State v. Palmer, 84 Ohio

St.3d 103, 702 N.E.2d 72 (1998).          Those reasons include any period of delay

necessitated by any motion filed by the defendant, “[t]he period of any continuance

granted on the accused’s own motion, and the period of any reasonable continuance

granted other than upon the accused’s own motion.” R.C. 2945.72 (E), (H).

       {¶ 34} Sua sponte continuances fall within continuances “granted other than on

the accused’s own motion.” R.C. 2945.72(H). When continuing a case sua sponte, the

trial court must enter the order of continuance and the reasons for the order by journal
                                                                                         -12-


entry prior to the expiration of the time limits prescribed in R.C. 2945.71 for bringing a

defendant to trial. State v. Ramey, 2012-Ohio-6187, 986 N.E.2d 462, ¶ 12 (2d Dist.);

State v. Mincy, 2 Ohio St.3d 6, 9, 441 N.E.2d 571 (1982). “The journalization of reasons

is necessary to permit the appellate court to determine whether, on the accused’s claim

that his statutory speedy trial rights were violated, the period of delay resulting from the

sua sponte continuance was nevertheless ‘reasonable.’ R.C. 2945.72(H).” Ramey at

¶ 13.

        {¶ 35} Lammers was charged with four misdemeanors: a misdemeanor of the first

degree, two unclassified misdemeanors, and a minor misdemeanor. Pursuant to R.C.

2945.71(D), all of Lammers’ misdemeanor charges were subject to the 90-day speedy

trial deadline. We note that the parties agree that Lammers was required to be tried

within 90 days; neither party asserts that the existence of the felony OVI case arising from

the same incident affected Lammers’ speedy trial time.

        {¶ 36} The relevant events are summarized in the following table:

        Date                         Event

        October 6, 2019              Date of incident

        October 11, 2019             Summons personally served on defendant

        October 15, 2019             Charges filed in Oakwood Municipal Court
                                     Defendant failed to appear; arrested same
        October 17, 2019
                                     day
        October 18, 2019             Arraignment – held on $5,000 bond

        October 23, 2019             $10,000 bond set on OVI case (19 CRA 73)

        November 7, 2019             1st pretrial conference (PTC)
                                                                                      -13-


                                    Trial court grants 60-day continuance at
      November 12, 2019             defendant’s request; 2nd PTC set for Jan 9,
                                    2020
      December 10, 2019             Defendant sentenced in felony case
                                    Trial court releases defendant from jail to
      December 12, 2019             STOP program; trial court continues Jan 9,
                                    2020 PTC until defendant completes STOP
                                    Defendant transported to STOP (max release
      December 16, 2019             date is Mar 14, 2020) – see Case No. 19-CR-
                                    3355
      Mar 24, 2020                  Trial court schedules PTC for May 15

      May 14, 2020                  PTC held; Defendant signs/files time waiver

      May 18, 2020                  Defense counsel files time waiver

      June 18, 2020                 PTC, Plea Hearing, Sentencing



Based on this timeline, 250 days elapsed between the issuance of the summons to

Lammers and her plea hearing. Accordingly, the City bears the burden of demonstrating

that exceptions applied to toll the time and that Lammers’ plea hearing occurred within

the 90-day time limitation.

       {¶ 37} On this record, Lammers’ speedy trial time began to run on October 12,

2019, the day after she was served with the summons on the misdemeanor charges.

Accord, e.g., State v. Stewart, 2d Dist. Montgomery No. 21462, 2006-Ohio-4164, ¶ 16

(“When computing speedy trial time, the day of arrest is not counted.”). The speedy trial

time ran on a one-for-one basis until October 17, the day she failed to appear and was

arrested on the charges. Five days elapsed during this period. Lammers does not

receive credit for the day she absconded and was arrested.

       {¶ 38} From October 18 until November 12, a period of 25 days, Lammers was
                                                                                      -14-


being held in jail in lieu of bail on the pending misdemeanor charges. Lammers also was

being held on the felony OVI charges, which were brought by the State under a different

case number. We note that neither party argues that the felony OVI charges, which

arose from the same incident and were filed on the same day as the misdemeanor

charges, should be considered part of the “pending charge” for purposes of R.C.

2945.71(E), the triple-count provision. See Parker, 113 Ohio St.3d 207, 2007-Ohio-

1534, 863 N.E.2d 1032. Stated simply, neither Lammers nor the City suggests that the

triple-count provision applied during this period. We will accept, for purposes of this

case, that the time from October 18 until November 12 counted as 25 speedy trial days.

      {¶ 39} On November 12, 2019, the trial court granted a 60-day continuance,

apparently at Lammers’ request, and scheduled a pretrial conference for January 9, 2020.

The record does not include a motion for a continuance, and the prosecutor’s summary

of the November 7 pretrial conference did not reference a request for a continuance by

Lammers. Nevertheless, based on the trial court’s entry, the delay until January 9 was

chargeable to Lammers and did not count toward her speedy trial time.

      {¶ 40} Prior to the expiration of the requested continuance, the manager of

Transitional Programs contacted the trial court and requested that Lammers be released

from jail to STOP.     The court granted this request on December 12, 2019.            In

conjunction with that order, the trial court continued the scheduled January 9, 2020

pretrial conference and stated that the conference would be rescheduled upon notification

that Lammers had completed STOP. The trial court filed its next entry on March 24,

scheduling a pretrial conference for May 15, 2020

      {¶ 41} The City argues that the 102-day period between December 12, 2019 and
                                                                                         -15-


March 24, 2020 should not count toward Lammers’ speedy trial time, stating:

       * * * [T]he December 12, 2019 journal entry makes it clear that the

       continuance was requested by personnel from the S.T.O.P program; that

       the Defendant-Appellant’s participation in the program was required as part

       of the sanctions imposed in her related felony case; and that the Defendant-

       Appellant’s misdemeanor case would resume as soon as she notified the

       court of her completion of the S.T.O.P. program.        In other words, the

       December 12, 2019, journal entry makes it abundantly clear that the delay,

       while not directly requested by the Defendant-Appellant, was both

       reasonable and intended for Defendant-Appellant’s benefit.        It also fits

       cleanly within subsection (H) of R.C. 2945.72, which provides for tolling

       when a reasonable continuance is made other than upon the request of the

       accused.

       {¶ 42} We disagree with the City’s contention. At the outset, nothing in Hawk’s

letter suggested, much less requested, a continuance of the misdemeanor case. The

letter simply requested that Lammers be released from jail to STOP. Lammers did not

file a motion for a continuance in December 2019, and there is nothing in the record that

could be construed as such a request. Rather, the trial court sua sponte continued the

misdemeanor case until Lammers completed the STOP program.

       {¶ 43} The trial court did not expressly provide reasons for the continuance, but

the court’s December 12 order suggests that the continuance was based solely on

Lammers’ participation in STOP. However, nothing in the record indicates that Lammers

could not have participated in pretrial conferences and other hearings in this case, just as
                                                                                         -16-


if she instead were serving the alternative 180-day community residential sanction in jail,

and we are not aware of anything specific to the STOP program that would have

precluded Lammers from attending the January 9, 2020 pretrial conference and other

hearings in this case.

       {¶ 44} In addition, it does not necessarily follow that the continuance was to

Lammers’ benefit. We have noted that “[t]ime spent in a half-way house or other ‘facility

where one’s ability to leave whenever he or she wishes is restricted may be confinement’

for purposes of jail-time credit.” State v. Bennett, 2d Dist. Greene No. 2014-CA-17,

2014-Ohio-4102, ¶ 9, quoting State v. Osborne, 5th Dist. Richland No. 2009CA0119,

2010-Ohio-4100, ¶ 14. Here, Hawk informed the trial court that Lammers would receive

jail time credit for her time spent at STOP. By continuing Lammers’ case until she

completed STOP, the trial court removed the possibility that any jail sentence that the

court imposed in this misdemeanor case could be served concurrently with her

confinement in the felony case.

       {¶ 45} Finally, the City has not directed us to any statute, other than R.C. 2945.72,

that affects the tolling of Lammers’ speedy trial rights in this case, and we have found

none. Contrast R.C. 2941.401 (request by a prisoner for trial on pending charges). On

the record before us, we conclude that the trial court’s sua sponte continuance of

Lammers’ case, at least from January 10, 2020 (after the 60-day continuance requested

by Lammers) until May 14, 2020 (the date of Lammers’ speedy trial waiver) was

unreasonable. This time amounted to 124 days.

       {¶ 46} Lammers filed a speedy trial waiver on May 14, 2020. However, Lammers’

speedy trial time had already expired when that waiver was filed.
                                                                                           -17-


       {¶ 47} We note that the City has provided an alternate calculation of Lammers’

speedy trial time. It asserts that only the periods from October 15, 2019 (when the traffic

citations were filed) through November 7 (the first pretrial conference) and from March

24, 2020 (the court’s entry setting a pretrial conference date) through May 14, 2020 (a

pretrial conference) were chargeable to the City. The City thus asserts that only 74 days

counted toward Lammers’ speedy trial time. For the reasons stated above, we find the

City’s calculation to be unpersuasive.

       {¶ 48} Because we conclude that Lammers’ speedy trial time expired prior to the

June 18, 2020 plea and sentencing hearing, we further conclude that Lammers’ counsel

acted deficiently when he failed to move for a dismissal on speedy trial grounds. We find

no reasonable trial strategy for failing to do so. In addition, given that the violation of her

speedy trial rights entitled her to a dismissal of the charges, we conclude that there was

a reasonable probability that the outcome of the case would have been different had

defense counsel filed such a motion.

       {¶ 49} Lammers’ second assignment of error is sustained.

                                       IV. Conclusion

       {¶ 50} Based on our finding that the violation of Lammers’ speedy trial rights

entitled her to a dismissal of the charges, the trial court’s judgment of conviction will be

vacated.

                                       .............



DONOVAN, J. concurs.

WELBAUM, J., concurs in part and dissents in part:
                                                                                           -18-


       {¶ 51} Although I agree with the majority’s resolution of the third assignment of

error, and that this resolution renders the first assignment of error moot, I very respectfully

dissent regarding its decision to sustain the second assignment of error and vacate the

judgment. Instead, I would remand the case to the trial court for further proceedings.

       {¶ 52} Given that trial counsel is granted a strong presumption of effectiveness,

wide latitude, perspective at the time without benefit of hindsight, and debatable, yet

allowable strategies, there is insufficient evidence in this record to conclude that

Lammers’ counsel was ineffective. Strickland, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d

674; Bradley, 42 Ohio St.3d 136, 141-142, 538 N.E.2d 373.               Consequently, since

Lammers failed to sustain her burden of proof on this issue, I would overrule the second

assignment of error.

       {¶ 53} The record indicates that Lammers was represented by the public

defender’s office from November 12, 2019, until she was sentenced.         On November 12,

2019, the trial court noted that Lammers had requested a 60-day continuance and copied

a specific attorney with the notice of the next hearing.         The letter from the STOP

residential treatment program requesting Lammers’ release on December 12, 2019, also

was copied to the same attorney. Furthermore, on the same day, the trial court copied

this attorney with the order releasing Lammers to the STOP program.

       {¶ 54} On March 24, 2020, the court copied the same attorney with the hearing

notice of the May 14, 2020 pretrial conference. On March 31, 2020, a second attorney

On May 14, 2020, the court copied the pretrial conference order to the first attorney, and

the prosecutor’s note on the “PRE TRIAL RESULTS” form indicated that the first attorney

would fax a time waiver. The first attorney then appeared at the final pretrial conference
                                                                                              -19-


and change of plea proceedings on June 18, 2020.

       {¶ 55} Lammers’ second assignment of error claims that her trial counsel rendered

ineffective assistance of counsel by failing to move for dismissal of the charges on speedy

trial grounds.     As stated, the issue is whether there was ineffective assistance of

counsel.    However, Lammers waived the speedy trial issue as a direct assignment of

error by failing to raise it in the trial court.   State v. Taylor, 2d Dist. Montgomery No.

28463, 2020-Ohio-3481, ¶ 32, citing State v. Humphrey, 2d Dist. Clark No. 02-CA-85,

2003-Ohio-2825, ¶ 17, and State v. Taylor, 98 Ohio St.3d 27, 2002-Ohio-7071, 781

N.E.2d 72, ¶ 37.

       {¶ 56} To avoid this barrier, Lammers now contends that trial counsel was

ineffective in failing to raise a speedy trial violation in the trial court. See State v. Jenkins,

2d Dist. Clark No. 2017-CA-85, 2019-Ohio-2249, ¶ 9. Lammers thus carries the burden

to overcome the strong presumptions of effectiveness of trial counsel.            However, she

has failed to demonstrate ineffectiveness on the current record.

       {¶ 57} I agree with the majority that the speedy trial issue is relevant to the

ineffective assistance of counsel claim.      If the record demonstrates that no speedy trial

violation existed, the assignment of error must be overruled.         On the other hand, if an

actual or possible speedy trial violation exists, further analysis is required. On the first

level of analysis, I believe no apparent speedy trial violation existed.

       {¶ 58} I believe only 80 days of the allowable 90 days of speedy trial time had likely

elapsed before the plea change on June 18, 2020.          First, Lammers absconded one day,

which does not count against the City (1 day). The 60-day continuance requested by

Lammers, from November 12, 2019, to January 9, 2020, is also not counted (59 days).
                                                                                       -20-


Furthermore, the time from the January 9, 2020 pre-trial to the March 24, 2020 order

setting another pre-trial should not be counted (75 days). Specifically, on December 12,

2020, the trial court had ordered that the next pre-trial would be rescheduled upon

notification that Lammers had completed STOP.

      {¶ 59} No such notice having been filed by March 24, 2020, the trial court ordered

the next pre-trial conference to be held on May 14, 2020. On May 14, 2020, Lammers

attended the pretrial conference and signed a time waiver.        That day, the pretrial

conference report noted that Lammers’ counsel would fax a time waiver. On May 18,

Lammers’ counsel also filed an executed waiver. Disposition was then held on June 18,

2020. I would toll the time from May 14 to June 18 (35 days).

      {¶ 60} Of the 250 total number of days from the service of summons on October

11, 2019, to the change of plea on June 18, 2020, I believe 170 days were tolled (1 + 59

+ 75 + 35 = 170 days tolled; 250 – 170 = 80 days). In contrast, the majority concludes

that as of the dates Lammers and her counsel waived time on May 14 and 18, 2020, the

speedy trial time had already expired.

      {¶ 61} The majority finds that the speedy trial time from January 9, 2020 (when the

60-day continuance granted on November 12 expired) to March 24, 2020, should be

charged to the City. As support, the majority reasons that Lammers did not request the

continuance the court granted on December 12, 2020, for her to attend STOP.

      {¶ 62} However, the speedy trial statute provides that the time shall be tolled when

necessitated by “[t]he period of any reasonable continuance granted other than by the

accused own motion.” (Emphasis added.) R.C. 2945.72(H). Notably, by definition,

this section does not involve requests from the defendant.   Instead, it only requires that
                                                                                             -21-


the request be reasonable and that it be other than by a defendant’s motion.

        {¶ 63} While the reasons for the sua sponte continuance under this subsection

need not be specifically stated, they must be otherwise affirmatively evident from the

existing record. State v. Ramey 132 Ohio St.3d 309, 2012-Ohio-2904, 971 N.E.2d 937,

¶ 33.    Here, the reasons the trial court continued Lammers’ case are clearly evident

from the record.

        {¶ 64} The request of a third party pre-trial services officer has been found to be

reasonable, thereby tolling the speedy trial clock. In United States v. Hohn, 8 F.3d 1301

(8th Cir.1993), the defendant was charged with drug offenses and was clearly addicted

when he relapsed during pretrial release and then was re-incarcerated. Id. at 1303. At

that point, a pretrial services officer, a third party, filed a petition for action on conditions

of pretrial release. Id. As applicable, the federal Speedy Trial Act, 18 U.S.C. 3161,

provided that “[t]he following periods of delay shall be excluded in computing the time

within * * * which the trial of any such offense must commence: (1) [a]ny period of delay

resulting from other proceedings concerning the defendant, including but not limited to –

* * * (F) delay resulting from any pretrial motion, from the filing of the motion through the

conclusion of the hearing on, or other prompt disposition of, such motion.” 18 U.S.C.

3161(h)(1)(F).

        {¶ 65} The Eighth Circuit Court of Appeals concluded that this part of the statute

should not be interpreted narrowly, due to the inclusion of the words “including but not

limited to.”   Hohn at 1304.     In addition, the court found that a “pretrial services’ petition

for action on conditions of pretrial release is the functional equivalent of a motion to

reconsider pretrial release, because both serve the same underlying purpose,” and that
                                                                                         -22-


“[a] nonparty to a criminal action may initiate a delay excludable pursuant to § 3161(h).”

(Emphasis added.)      Id. at 1305.   Thus, the court found that the time for resolving the

defendant’s remand to detention was not attributable to the government.       Id.

       {¶ 66} After being sent to detention, the defendant also filed a motion to reconsider

detention, and based on the advice of pretrial services, the court conditionally sent him to

a rehabilitation facility. Id. at 1306. On appeal, the court also held that the government

should not be charged with the time the defendant was in detention, because

“Subsection (F) excludes the period of time after a motion is submitted but before it is

under advisement. * * * That is, subsection (F) excludes the period of time after a hearing

in which the court record may remain open to receive further information. Here, the district

court did not receive all the information necessary to determine the motion to reconsider

detention until January 23, 1991, when Hohn completed drug treatment.” Id.

       {¶ 67} Although the facts in Hohn are not identical, it supports the City’s argument

that the delay was reasonable, for Lammers’ benefit, and that the time was tolled under

R.C. 2945.72(H).     Furthermore, similar to 18 U.S.C. 3161(h)(1), R.C. 2945.72(H) allows

tolling for “[t]he period of any continuance granted on the accused's own motion, and the

period of any reasonable continuance granted other than upon the accused's own

motion.” (Emphasis added.)       In fact, Ohio’s statute is even broader than the federal

statute in this respect.   Consequently, the time during which Lammers participated in

the STOP program should be tolled on the City’s behalf.

       {¶ 68} The trial court’s continuance also seems reasonable when compared to

other situations that have been approved in Ohio to toll the speedy trial clock under R.C.

2945.72(H). For example, a judge’s vacation or conference, a police officer’s training or
                                                                                         -23-


vacation, and inclement weather have tolled speedy trial time.       State v. Montgomery,

61 Ohio St.2d 78, 79, 399 N.E.2d 552 (1980) (rescheduling of grand jury proceeding due

to unusual weather conditions); State v. Lee, 48 Ohio St.2d 208, 210, 357 N.E.2d 1095

(1976) (overcrowded docket and judge attending a conference); State v. Matthews, 10th

Dist. Franklin No. 18AP-394, 2020-Ohio-5249, ¶ 23-26 (judge and bailiff on vacation);

State v. Saffell, 35 Ohio St.3d 90, 91-92, 518 N.E.2d 934 (1988) (police officer’s vacation);

State v. Pellettiere, 2d Dist. Montgomery App. No. 21070, 2006-Ohio-1606, ¶ 5-6 (police

officer’s vacation); State v. Williamson, 5th Dist. Licking No. 2005 CA 00046, 2005-Ohio-

6198 ¶ 35 (police officer’s vacation); and State v. Najjar-Banks, 5th Dist. Delaware No.

18TRD 13628, 2019-Ohio-3337, ¶ 31-32 (police officer’s training).

       {¶ 69} Based on the preceding discussion, I would find that the 75-day delay

should not be charged to the City. Consequently, Lammers and her counsel executed

the time waivers before the time limits expired, thereby tolling an additional 35 days from

May 14 to June 18. However, even if I am mistaken, the second assignment of error

should still be overruled.

       {¶ 70} The majority concluded that the delay was not necessary and should be

charged against the City. In so doing, the majority abandoned the strong presumption

of effectiveness of counsel by surmising the following facts not in the record:

              However, nothing in the record indicates that Lammers could not

       have participated in pretrial conferences and other hearings in this case,

       just as if she instead were serving the alternative 180-day community

       residential sanction in jail and we are not aware of anything specific to the

       STOP program that would have precluded Lammers from attending the
                                                                                          -24-


       January 9, 2020 pretrial conference and other hearings in this case.

See ¶ 43, above.

       {¶ 71} The majority found this fact important. However, there is nothing in the

record to support it. If this fact is pivotal, it is also unknown. It is equally likely that,

unlike jails, secure residential drug treatment facilities require or very strongly encourage

daily attendance with no interruptions in treatment.         Perhaps as a trial strategy,

Lammers’ trial counsel were reasonably more concerned with continuity of treatment and

compliance with felony court community control conditions than earlier attendance at a

misdemeanor pretrial conference or plea hearing.         Counsel could have reasonably

strategized that the misdemeanor would likely “come out in the wash” of the related felony

conviction or would be inconsequential in relative importance.

       {¶ 72} When evaluating a speedy trial assignment of error, one must focus on the

pendulum of time rather than, as presented here, whether Lammers has dispelled the

strong presumption of effectiveness of trial counsel.   We should not, in hindsight, dictate

that counsel should have taken a narrow stopwatch view focused on the misdemeanor

charges, when counsel may have reasonably determined that compliance with felony

community control and successful completion of the court-ordered secure residential

substance abuse treatment would be in the client’s preferred global interest.

       {¶ 73} So, even if one assumes that Lammers was available to attend proceedings

in municipal court during the 75-day period, there are facts in the record that potentially

weighed upon trial counsels’ global view decisions while they navigated their client

between the relative importance of effective treatment to comply with community control

conditions imposed by the felony conviction versus timing for disposition of the
                                                                                          -25-


misdemeanors.

       {¶ 74} We must be mindful that trial counsel is given wide latitude, and hindsight

is not permitted to distort the assessment of what was reasonable in light of counsel’s

perspective at the time. A debatable decision concerning trial strategy cannot form the

basis of a finding of ineffective assistance of counsel. State v. Cook, 65 Ohio St.3d 516,

524-525, 605 N.E.2d 70 (1992); State v. Fields, 2017-Ohio-400, 84 N.E.3d193, ¶ 38.

       {¶ 75} Our prior ruling in State v. Gray, 2d Dist. Montgomery No. 20980, 2007-

Ohio-4549, also illustrates the deficiency in Lammers’ arguments. In that case, before

his misdemeanor trial, Gray filed a motion to dismiss for violation of his right to a speedy

trial. The trial court held a hearing, and Gray’s trial attorney admitted during the hearing

that she was unaware that the statutory time limit had run when she permitted Gray to

waive his speedy trial rights. Id. at ¶ 21. We emphasized that “[m]ost importantly,

however, the State does not dispute that the speedy trial time had run before Gray signed

the waiver of his speedy trial rights on November 18, 2004.” Id. at ¶ 19.        As a result,

we found ineffective assistance of counsel. Id. at ¶ 21.

       {¶ 76} In contrast, in this case, we are presented with: (1) 75 days that should have

been reasonably charged to Lammers to allow her compliance with felony community

control conditions; (2) valid express waivers of time by Lammers and her counsel; (3) a

waiver of the speedy trial assignment of error for failure to raise it in the trial court; and

(4) an absence of facts substituted by supposition concerning why trial counsel made

their decisions and concerning the availability or advisability of Lammers to attend a

pretrial conference in municipal court during her secure residential treatment.

       {¶ 77}   Lammers could possibly develop the facts presently missing from the
                                                                                            -26-


record by either filing a motion to dismiss on remand prior to any conviction or by filing a

post-judgment Civ.R. 60 motion for relief. State v. McComb, 2d Dist. Montgomery No.

26481, 2015-Ohio-2556, ¶ 24; State v. Denihan, 11th Dist. Ashtabula No. 2016-A-0003,

2016-Ohio-7443. ¶ 17-20.

       {¶ 78} In a similar situation, the Eleventh District Court of Appeals stated that:

                Although we acknowledge an alternative avenue for relief [Civ. R.

       60], we find appellant’s assignment of error to be without merit. This is

       based upon our determination that his claim for ineffective assistance of

       counsel is not appropriate for consideration on direct appeal from the

       municipal court when proof outside the record is necessary to support such

       claim.

Denihan at ¶ 20.

       {¶ 79} Finally, Lammers has not demonstrated unreasonableness or prejudice.

Despite this fact, in discussing these two matters, the majority concluded that:

                In addition, it does not necessarily follow that the continuance was to

       Lammers’ benefit. We have noted that “[t]ime spent in a half-way house or

       other ‘facility where one’s ability to leave whenever he or she wishes is

       restricted may be confinement’ for purposes of jail-time credit.” * * * Here,

       Hawk informed the trial court that Lammers would receive jail time credit for

       her time spent at STOP. By continuing Lammers’ case until she completed

       STOP, the trial court removed the possibility that any jail sentence that the

       court imposed in this misdemeanor case could be served concurrently with

       her confinement in the felony case.
                                                                                          -27-


See ¶ 44, above. The majority found the continuance was not “necessarily * * * to

Lammers’ benefit” because of the possibility of lost jail credit at the misdemeanor

sentencing.     Id.

       {¶ 80} I disagree for several reasons. First, potential benefit to the defendant is

not mentioned in R.C. 2945.72(H). Also, this is evidently not an important consideration

when assessing reasonableness.        For example, continuances for judicial and police

vacations and training do not necessarily benefit the accused but have been allowed

under R.C. 2945.72 (H) to toll the speedy trial clock. Conversely, if benefit to the accused

were an important consideration, it would support affirmance. We should recognize that

Lammers evidently benefitted from the secure residential drug treatment because she

and her counsel informed the trial court during the plea hearing that she was sober and

employed. See Record of Plea Hearing, p. 6-7.

       {¶ 81} Also, the majority’s conclusion that the continuance was not necessarily to

Lammers’ benefit because she may, hypothetically, lose jail credit, does not constitute

prejudice.    Lammers did not receive any jail sentence from the trial court, and no

probation was imposed. As a result, the possibility of loss of jail credit or consecutive jail

time, when none was ordered, was not prejudicial.

       {¶ 82} In summary, I believe that: (1) there was no apparent speedy trial violation;

(2) even if there were a possible violation, when granting trial counsel the strong

presumption of effectiveness, counsel may have reasonably concluded that the 75-day

delay would not be charged to the City; (3) given such presumptions of effectiveness,

counsel may have reasonably taken a global view, focused on treatment and compliance

with the felony community control conditions rather than the misdemeanor charge that
                                                                                           -28-


was likely to be inconsequential in comparison; (4) there has been no showing that

Lammers was prejudiced by counsels’ decisions; and (5) even if, in hindsight, one

disagrees with counsels’ decision not to file a motion to dismiss, there are insufficient

facts on the record to prove ineffective assistance of counsel.

       {¶ 83} The age-old question of, “when in doubt, why not file the motion?” is not the

legal standard of review.   This question belies the strong presumptions of effectiveness

to which counsel is entitled, which appropriately insulate counsel from long-range, time-

distant second-guessing. That kind of hindsight musing is an invalid standard of review

that can be asked in multiple situations in almost every case.

       {¶ 84} In view of the above discussion, I would overrule Lammers’ second

assignment of error, join the majority to sustain the third assignment of error, and find the

first assignment of error moot. Accordingly, I would remand the case to the trial court

rather than vacating the conviction.

       {¶ 85} For these reasons, I very respectfully concur in part and dissent in part.




Copies sent to:

Robert F. Jacques
John K. Limoli
Hon. Margaret M. Quinn